DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/31/22 has been entered.
Claim 46 has been added by Applicant.
 	Claims 1-3, 5, 7-9, 16, 18-21, 38-40, 42-44, and 46 are pending.
	Claims 1, 2, 5, 16, 42, and 43 have been amended by Applicant.
	Claims 9, 20 and 42-44 are withdrawn.
	Claims 1-3, 5, 7, 8, 16, 18, 19, 21, 38-40, and 46 are currently under consideration.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action contains New Rejections.

Rejections Withdrawn
	The rejections of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn. However, a new rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is set-forth below.

Double Patenting
Claims 1-3, 5, 7, 8, 21, and 38-40 remain provisionally rejected and claim 46 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12-14, 17-21, 29-35, and 38-42 of copending Application No. 16/219203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to species of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In the Reply of 10/31/22, Applicant indicates a terminal disclaimer may be filed at a later date.

New Rejections
Claims 1-3, 5, 7, 8, 16, 18, 19, 21, 38-40, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of combinations of an ICI and a blocking or neutralizing antibody against a recited protein or receptor thereof that result in an increase in anticancer effect of an ICI in a cancer patient that exhibits an increase in expression of said protein from treatment with said ICI (see claim 1, in particular) and (2) a genus of recited proteins that are increased in a blood sample from a cancer patient non-responsive to treatment with an ICI after treatment with said ICI (see claim 2, in particular).  The specification does not disclose, and the art does not teach, the genera as broadly encompassed in the claims.  
The specification discloses recited proteins are induced in the circulation of cancer patients in response to anti-PD-1 and anti-PD-L1 ICI (Tables 3, 5, and 6, in particular).  However, the written description does not describe which combinations of an ICI and a blocking or neutralizing antibody against a recited protein or receptor thereof that result in an increase in anticancer effect of an ICI in a cancer patient that exhibits an increase in expression of said protein from treatment with said ICI. Further, the written description does not describe which recited proteins are induced in the circulation of cancer patients that are non-responsive to ICI in response to treatment with an ICI.
Further, the prior art of Merhi et al (Frontiers in Immunology, 2018, 9, Article 1769: 1-10), as acknowledged by Applicant on page 10 of the 12/25/21 Reply, teaches recited IL-6 is elevated in patients responsive to an ICI and provide no indication that administering an inhibitor of IL-6 in combination with said ICI would provide any increase in anticancer effect of said ICI. Further, Yamazaki et al (Cancer Sci, 2017, 108(5): 1022-1031) teaches pre-treatment levels of recited protein IL-6 is significantly higher in patients responsive to an ICI as compared to levels of said protein in non-responsive patients (Figure 5, in particular) and provides no indication that administering an inhibitor of IL-6 in combination with said ICI would provide any increase in anticancer effect of said ICI. Yamazaki et al further teaches pre-treatment levels of recited proteins VEGF, HGF, GM-CSF, and IL-22 are higher (although no “significantly” higher) in some/most patients responsive to an ICI as compared to levels of said protein in non-responsive patients (Figure 5, in particular) and provides no indication that administering an inhibitor of VEGF, HGF, GM-CSF, and/or IL-22 in combination with said ICI would provide any increase in anticancer effect of said ICI. Neither the specification nor the prior art teaches which combinations of an ICI and a blocking or neutralizing antibody against a recited protein or receptor thereof that result in an increase in anticancer effect of an ICI in a cancer patient that exhibits an increase in expression of said protein from treatment with said ICI. Further, neither the specification nor the prior art teaches which recited proteins are induced in the circulation of cancer patients that are non-responsive to ICI in response to treatment with an ICI.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The level of unpredictability for using levels of particular factors to detect any disease state (including a responsive or non-responsive disease state) is quite high.  The state of the prior art dictates that one of skill in the art would not predict that particular levels of particular factors are indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular levels of said particular factors.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s; 12/2/21 IDS) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating particular levels of particular factors correlating with a particular diseased state, one of skill in the art would not predict said particular levels of said particular factors correlate with said particular diseased state. Experimentation to identify such a correlation would in itself be inventive.
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number member of the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	The functional requirements of the claimed combinations of an ICI and a blocking or neutralizing antibody against a recited protein or receptor thereof (a function that results in an increase in anticancer effect of an ICI in a cancer patient that exhibits an increase in expression of said protein from treatment with said ICI) is the sort of wish list of properties which fails to satisfy the written description requirement because such combinations have not been adequately described.
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642